Exhibit 10.18(c)

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

FOR KEITH JACKSON

 

WHEREAS, ON Semiconductor Corporation (“Company”) and Keith Jackson
(“Executive”) entered into an Employment Agreement dated as of November 10, 2002
(“Agreement”);

 

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Agreement unless specifically defined herein;

 

WHEREAS, on November 19, 2002, the Company and Executive entered into an
amendment to the Agreement clarifying the Effective Date of the Agreement; and

 

WHEREAS, the Company and the Executive now wish to further amend the Agreement
to clarify that the Option to purchase 1,200,000 shares of common stock of the
Company pursuant to Section 2(d) of the Agreement consist of two (2) option
grants: (1) a grant of 1,000,000 under the ON Semiconductor Corporation 2000
Stock Incentive Plan; and (2) a grant of 200,000 under the ON Semiconductor
Corporation 1999 Founders Stock Option Plan (“Amendment”).

 

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Agreement is hereby amended as follows:

 

1. Section 2 (d) of the Agreement is hereby amended by replacing such section in
its entirety with the following:

 

(d) As soon as practicable after the Effective Date (as defined in Section 3
below), the Company shall grant the Executive two (2) options: (1) one option to
purchase 1,000,000 shares of common stock of the Company under the ON
Semiconductor Corporation 2000 Stock Incentive Plan (“Option Plan”); and (2) one
option to purchase 200,000 shares of common stock of the Company under the ON
Semiconductor Corporation 1999 Founders Stock Option Plan (“Founders Plan”).
Collectively and singly, these option grants shall be referred to as the
“Option” in the Agreement. The Option shall be granted at an exercise price
equal to the Fair Market Value (as defined in the Option Plan and Founders Plan,
as applicable), on the date of grant (“Grant Date”) of such Option. The Option
shall be subject to and governed by the Option Plan and Founders Plan, as
applicable, and shall each be evidenced by a stock option grant agreement as
provided under the Option Plan and Founders Plan, as applicable. Twenty-five
(25) percent of the Option shall vest on each anniversary of the Grant Date
beginning on the first anniversary of the Grant Date until 100% of the Option is
fully vested and exercisable; provided that the Executive is still employed by
the Company on each such date that a portion of the Option is to become
exercisable. Notwithstanding the foregoing, in the event the Executive’s
employment with the Company is terminated by the Company without Cause (as
defined in Section 3 below) or by the Executive for

 

1



--------------------------------------------------------------------------------

Good Reason (as defined in Section 3 below) within the two-year period following
a Change of Control (as defined in the Option Plan) the Option shall become
immediately exercisable. The Option, or portion thereof, that has not become
exercisable shall automatically expire on the Date of Termination (as defined in
Section 4 below). The Option, or portion thereof, that has become exercisable as
of the Date of Termination shall expire on the earlier of (i) ninety (90) days
after the date the Executive’s Employment is terminated for any reason other
than Cause, death or Disability; (ii) two years after the date the Executive’s
employment is terminated by reason of death or Disability or by the Company
without Cause (as defined in Section 3 below); (iii) the commencement of
business on the date the Executive’s employment is terminated for Cause; or
(iv) the tenth anniversary of the Grant Date.

 

2. Except as otherwise specifically provided in this Amendment, all terms and
conditions of the Agreement shall remain in full force and effect. All defined
terms used herein and not otherwise defined herein shall have the meanings
ascribed to such terms in the Agreement.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company have executed this Amendment
as of the 21 date of March 2003.

 

EXECUTIVE:       Keith Jackson, in his individual capacity            

By:

 

/s/ KEITH JACKSON

           

Name:

 

Keith Jackson

           

Title:

 

Chief Executive Officer and President

CORPORATION:       ON Semiconductor Corporation            

By:

 

/s/ GEORGE H. CAVE

           

Name:

 

George H. Cave

           

Title:

 

Vice President and General Counsel

 

3